Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s amendment filed 14 Jan 2021.
The objections to the claims are withdrawn in view of applicant’s amendment.
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
Claims 1-20 are presented for examination. Claims 1, 3, 10, 12, and 20 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard et al. (US 2012/0311541), hereinafter Bullard, in view of Hanke et al. (US 2020/0073686), hereinafter Hanke.

Regarding claim 1, Bullard teaches A method implemented by one or more data processors forming part of at least one computing device (Fig. 14; Fig. 15), the method comprising:
initiating execution of an automate for testing of an application (Fig. 15, #1506; [0065], "The WDTE 110, at step 1506 runs the test specified in the test script against the user interface 513."), the application comprising a plurality of user interface elements ([0003], "The user interface comprises a set of user interface elements."), each user interface element having a plurality of properties (Fig. 7; Fig. 8);
identifying a change to a user interface element of the plurality of user interface elements during the execution of the automate [[based on a change to at least one property of the plurality of properties associated with the user interface element]] (Fig. 15, #1514; [0066], "The WDTE 110, at step 1514, determines if a change has been detected."; [0057], "The following changes can occur with respect to the source file of the user interface 513: Element added, Element deleted, and Element updated.");
generating a modification to the plurality of properties associated with the user interface element [[based on a ranking of the plurality of user interface elements]], the generated modification curing the change to the at least one property ([0060], "The conflict view 302 shows all the conflicts detected for the current project…Users can modify each of such affected files so that the tests for the web pages now pass. For example in FIG> 3, a user may select 'Change All', which updates the test lines of 'Login.clr' with modified button label. As a result, the test passes again."); and
causing, [[based on the probability of success]], the generated modification to display on a graphical user interface for further acceptance of the generated modification to the automate ([0066], "However, if the result of this determination is positive, the WDTE 110, at step 1516, notifies the user of the detected change(s)."; [0060], "The conflict view 302 shows all the conflicts detected for the current project…Users can modify each of such affected files so 
Bullard does not specifically teach identifying a change to a user interface element of the plurality of user interface elements during the execution of the automate based on a change to at least one property of the plurality of properties associated with the user interface element; and generating a modification to the plurality of properties associated with the user interface element based on a ranking of the plurality of user interface elements; determining, using a trained machine learning module, a probability of success associated with curing the change using the generated modification;  causing, based on the probability of success, the generated modification to the display on a graphical user interface for the further acceptance of the generated modification to the automate.
However, Hanke teaches identifying a change to a user interface element of the plurality of user interface elements during the execution of the automate based on a change to at least one property of the plurality of properties associated with the user interface element ([0015], "More specifically, systems and methods of the present disclosure can use data analytics to identify objects that are most similar to another object. For example, in the context of web page testing, a test automation script may fail to identify/locate one or more web objects specified within the test automation script when analyzing a subject web page being tested. The failure may occur, for example, because properties of the one or more web objects have been changed as part of the modification of a previous version of the web page to create the 'new' version of the web page that is currently being tested."); and
generating a modification to the plurality of properties associated with the user interface element based on a ranking of the plurality of user interface elements ([0025], "At 328, the self-healing tool performs comparisons of the captured current UI object data with historical UI object data (e.g., historical object data 218 of FIG. 2), and calculates similarity scores (at 330) based on the comparisons. In some such implementations, a similarity score is calculated for each current UI object of the current UI objects for which data has been captured by the self-healing tool. At 332, the self-healing tool identifies the current UI object that is the 'closest match' (e.g., has the highest similarity score of the calculated similarity scores) to the missing UI object...The self-healing tool then modifies the script (at 334) by replacing the missing UI object's representation within the script, with the closest match UI object (also referred to as a 'matched UI object' or replacement UI object').");
determining, using a trained machine learning module, a probability of success associated with curing the change using the generated modification (Fig. 3; [0025]; [0008], “In some embodiments, calculating the similarity scores is performed using one of edit distance, Cosine similarity, semantic-based similarity, or a machine learning model that predicts similarity based on object features.”; [0015], “More specifically, systems and methods of the present disclosure can use data analytics to identify objects that are most similar to another object. For example, in the context of web page testing, a test automation script may fail to identify/locate one or more web objects specified within the test automation script when analyzing a subject web page being tested. The failure may occur, for example, because properties of the one or more web objects have been changed as part of the modification of a previous version of the web page to create the ‘new’ version of the web page that is currently being tested. According to some embodiments, the available web objects on the second web page are analyzed to find the ; the whole purpose of the similarity score is to find the object that is “most probable” to correct the failure that occurred based on “properties of the one or more web objects have been changed”. Therefore, the object with the highest similarity score is the “most probable” object, and therefore has the highest probability of curing the failure (i.e. succeeding).); and
causing, based on the probability of success, the generated modification to the display on a graphical user interface for the further acceptance of the generated modification to the automate ([0008]; [0015]; [0022]; [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bullard to include identifying a change based on a change of a property of UI elements and ranking replacement elements to generate a modification as taught by Hanke. Bullard suggests that have been updated (i.e. property changes) do not change a layout tree, so if a test fails a remediation cannot occur but only notifies a user of the conflict ([0058]). Therefore, one or ordinary skill in the art would be motivated to automatically remediate conflicts occurring in elements that have been updated with changed properties instead of manually (Hanke [0003]). 

Regarding claim 2, the combination of Bullard and Hanke teaches claim 1. Bullard further teaches receiving an acceptance, derived from user input via the graphical user interface, of the generated modification ([0066], "However, if the result of this determination is positive, the WDTE 110, at step 1516, notifies the user of the detected change(s)."; [0060], "The conflict view 302 shows all the conflicts detected for the current project…Users can modify each of such affected files so that the tests for the web pages now pass. For example in FIG> 3, a user may select 'Change All', which updates the test lines of 'Login.clr' with modified button label. As a result, the test passes again."); and
initiating execution of the automate having the generated modification for further testing of the user interface ([0060]).

Regarding claim 6, the combination of Bullard and Hanke teaches claim 1. Bullard further teaches wherein the application is a web-based application ([0023], "User interface testing (GUI Testing) is an important step in the process of developing an application such as a website.").

Regarding claim 7, the combination of Bullard and Hanke teaches claim 1. Bullard further teaches wherein the application is an Hypertext Markup Language (HTML)-based application ([0023]; [0031], "This IDE supports development of web applications using markup languages (e.g., hypertext markup language (HTML)), JavaScript, and open source JavaScript such as Dojo.").

Regarding claim 8, the combination of Bullard and Hanke teaches claim 1. Bullard further teaches wherein the plurality of properties include at least one of: an aggregation, an association, a parent hierarchy, a binding context, an event registry, an element metadata class, or an element identification (Fig. 7; Fig. 8; [0047], "Elements with sub-elements are advanced elements that are composed of several sub elements, e.g. Accordion and Tab containers, or a drop-down menu.").

Regarding claim 9, the combination of Bullard and Hanke teaches claim 1. Bullard further teaches wherein the change is a layout change of some of the plurality of user interface elements ([0057], "The following changes can occur with respect to the source file of the user interface 513: Element added, Element deleted, and Element updated. The linking module 508 detects an Element added/deleted change by comparing the Layout trees 1302, 1304 of current and previous source files, where a layout Tree of a source file is a rendering of the element of that source file."; An element that is deleted or added changes the layout of the plurality of user elements.).

Regarding claims 10-11 and 15-18, these claims recite substantially the same limitations as claims 1-2 and 6-9, respectively, above and are rejected on the same basis.

Regarding claim 19, the combination of Bullard and Hanke teaches claim 10. Bullard does not specifically teach, but Hanke further teaches further comprising an in-memory database storing the memory storing instructions ([0023], "The memory 214 stores test automation scripts and historical object data 218."; [0016], "In some implementations, 'historical' 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Bullard and Hanke in order to have an in-memory database as further taught by Hanke. Bullard discloses data structures in memory ([0070]), and utilizing the in-memory database of Hanke would be a simple substitution of one known element for another.

Regarding claim 20, this claims recites substantially the same limitations as claim 1 above and is rejected on the same basis.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bullard and Hanke as applied to claims 1 and 10 above, and further in view of Schwartz et al. (US 2011/0302173), hereinafter Schwartz.

Regarding claim 3, the combination of Bullard and Hanke teaches claim 1. Bullard does not specifically teach, but Hanke further teaches iteratively, using the trained machine-learning module, assigning a rank to each user interface element of the plurality of user interface elements ([0008], “In some embodiments, calculating the similarity scores is performed using one of edit distance, Cosine similarity, semantic-based similarity, or a machine learning model that predicts similarity based on object features.”; [0015], “More specifically, systems and methods of the present disclosure can use data analytics to identify objects that are most similar to another object. For example, in the context of web page testing, a test automation identifying the “most probable” using the similarity score, inherently ranks the web objects from least similar to most similar, in order to identify the most similar/probable.);
determining [[a delta between]] two user interface elements having a highest rank and a second highest rank ([0026], "…can instead have a second-highest similarity score, a third-highest similarity score, a fourth-highest similarity score, etc."); and
identifying, [[based on the delta exceeding a predetermined threshold]], the user interface element having the highest rank ([0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize these teachings of Hanke for the same motivation provided in claim 1 above.
The combination of Bullard and Hanke does not specifically teach determining a delta between elements having a highest rank and a second highest rank; and identifying, based on the delta exceeding a predetermined threshold, the element having the highest rank.
However, Schwartz teaches determining a delta between elements having a highest rank and a second highest rank ([0023], "In some embodiments, the candidate object 108 with the highest score is selected as being the object 108 acted on at record time. However, if the highest score is less than a predetermined threshold value, or the difference between the highest and next-highest scores is less than a predetermined amount, the result may be determined to be uncertain and some of the candidate objects 108 may be presented to the user for selection...In some embodiments, appraisal of the candidate objects 108 stops when a candidate object 108 accumulates a score in excess of a predetermined threshold value."); and 
identifying, based on the delta exceeding a predetermined threshold, the element having the highest rank ([0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bullard and Hanke to 

Regarding claim 4, the combination of Bullard, Hanke and Schwartz teaches claim 3. Bullard does not specifically teach, but Hanke further teaches wherein the generated modification is based on the plurality of properties associated with the user interface having the highest rank ([0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize these teachings of Hanke for the same motivation provided in claim 1 above.

Regarding claims 12-13, these claims recite substantially the same limitations as claims 3-4, respectively, above and are rejected on the same basis.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bullard and Hanke as applied to claims 1 and 10 above, and further in view of Lee et al. (US 2015/0339213), hereinafter Lee.

Regarding claim 5, the combination of Bullard and Hanke teaches claim 1. The combination does not specifically teach further comprising determining whether the change is a hidden element.
However, Lee teaches further comprising determining whether the change is a hidden element ([0049], "More generally, the automation tool 101 scrolls through the GUI page, opens and scrolls objects on the GUI page, expands accordions, trees, and other collapsible GUI elements in order to uncover objects, text images, or GUI elements which are hidden by the accordion.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bullard and Hanke to include determining if the change is a hidden object. The combination suggests that changes can occur in elements with sub-elements, including Accordion and Tab containers (Bullard [0047]). Therefore, one of ordinary skill in the art would have been motivated to reveal the hidden elements of an accordion container as taught by Lee in order to determine if these hidden elements have changed.

Regarding claim 14, this claims recites substantially the same limitations as claim 5 above and is rejected on the same basis.

Response to Arguments
Applicant's arguments filed 14 Jan 2021 have been fully considered but they are not persuasive. 
In the Remarks, applicant argues
The prior art alone or in combination does not teach or suggest the limitation “determining using a trained machine learning module, a probability of success associated with curing the change using the generated modification” as recited by independent claim 1, 10 and 20. Specifically, Hanke discloses a similarity score to compare two objects, where a missing UI object’s representation/identifier is replaced automatically by the self-healing tool (e.g. as described in [0027]). Although Hanke [0038] mentions that the self-healing tool may use machine learning, it fails to teach or describe a probability of success associated with curing the change using the generated modification as presently claimed. A similarity score merely measures similarity between two objects and is used in Hanke to make a replacement. It does not however, determine a probability of success associated with curing the change. See Remarks at 9-10.
The prior art alone or in combination does not teach or suggest the limitation “iteratively, using a trained machine-learning module, assigning a rank to each user interface element of the user interface elements,” as recited by amended dependent claims 3 and 12. Specifically, nowhere in Bullard, Hanke, or Schwarts does the term “rank” show up. 

Examiner’s Response:
The applicant discloses “probability of success” in para. [0053], with the passing statement “Based on the ranking of the UI elements of the application, a machine learning-based trained module can further narrow down the list of UI element and generate a probability of success for self-curation of script with the new UI element (e.g., identified properties to replace the changed properties of the changed UI element).” However, nowhere does the applicant disclose how “probability of success” is calculated, nor what terms constitute higher probability 
Hanke discloses assigning similarity scores to web objects in order to identify a web object as “most probable” of causing the failure in an automation script (see [0022]; [0025]). Specifically, “At 332, the self-healing tool identifies the current UI object that is the ‘closest match’ (e.g., has the highest similarity score of the calculated similarity scores) to the missing UI object” ([0025]). By assigning each object a similarity score, the objects are inherently ranked by their score. This is further demonstrated by selecting the “closest match”, which has the “highest similarity score of the calculated similarity scores”. Hanke additionally demonstrates this ranking by similarity score in para. [0026], “Although, the method 300 of FIG. 3 describes the identification of a ‘closest match’ current UI object at (332) as the current UI object having the highest similarity score of the calculated similarity scores, in other implementations, the ‘closest match’ UI object (whose data is used to modify the script at 334) can instead have a second-highest similarity score, a third-highest similarity score, a fourth-highest similarity score, etc.” .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

                                                                                                                                                                                                   /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194